     Case 2:18-cv-01860-DGC-JFM Document 143 Filed 04/29/20 Page 1 of 2




 1                                                                                         SKC

 2    WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Robert F. Lindley, Jr.,                       No. CV 18-01860-PHX-DGC (JFM)
10                         Plaintiff,
11    v.                                            ORDER
12
      Corizon Health, et al.,
13
                           Defendants.
14
15          Pending before the Court in this pro se civil rights action is Defendants Corizon
16    Health (“Corizon”) and Doctors Elijah and Ladele’s “Motion to File Reply to Motion for
17    Summary Judgment” (Doc. 133), wherein Defendants seek leave to file a late reply to
18    Plaintiff’s Response to their Motion for Summary Judgment. The Court has already
19    granted in part and denied in part Defendants’ Motion for Summary Judgment. See
20    Doc. 135).
21          Because the Docket reflects that Defendants filed their Motion to File Reply before
22    the Court’s Order ruling on the Motion for Summary Judgment was docketed, the Court
23    will nonetheless consider Defendants’ lodged proposed Reply to determine if
24    reconsideration of the Court’s summary judgment Order is warranted. In that Order, the
25    Court granted summary judgement to Defendants Elijah and Ladele and dismissed these
26    Defendants with prejudice. (Doc. 135.) Because Defendants’ proposed Reply will not
27    change this ruling, the Court need only determine whether the proposed Reply calls for
28    reconsideration of its denial of summary judgment to Corizon.
     Case 2:18-cv-01860-DGC-JFM Document 143 Filed 04/29/20 Page 2 of 2




 1           In its summary judgment Order, the Court found that Defendants failed to discuss
 2    key allegations against Corizon in the Complaint − in particular, Corizon’s repeated denials
 3    of its medical providers’ requests for Plaintiff to receive an MRI − and that questions of
 4    fact prevented the Court from finding that Corizon was entitled to summary judgment. (See
 5    Doc. 135 at 16−19.) Defendants proposed Reply does not change this conclusion. As they
 6    did in their Motion for Summary Judgment, Defendants argue only in summary fashion
 7    that MRIs were not medically necessary to address Plaintiff’s serious medical needs and
 8    continued monitoring of Plaintiff’s complaints as an alternative treatment plan (ATP) was
 9    appropriate. (Doc. 134 at 4−5.) Defendants again fail to address the contrary findings of
10    Plaintiff’s medical providers, and do not identify any evidence showing the qualifications
11    of the individuals who denied the MRI requests or showing that their ATPs, in some cases
12    calling for alternate tests or medications, were followed. Questions of fact remain on
13    whether Plaintiff suffered a constitutional violation due to deliberately indifferent policies
14    and practices of Corizon, and Defendants’ arguments in their late Reply do not call for the
15    Court to reconsider this finding.
16           IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
17    Defendants’ “Motion to File Reply to Motion for Summary Judgment” (Doc. 133), and the
18    Motion is denied as moot.
19           Dated this 29th day of April, 2020.
20
21
22
23
24
25
26
27
28

                                                   -2-
